Fourth Court of Appeals
                                     San Antonio, Texas
                                           September 19, 2014

                                           No. 04-13-00897-CV

                         Lynn Noble HAWTHORNE a/k/a Lynn Hawthorne,
                                         Appellant

                                                   v.

                                           Jack GUENTHER,
                                                Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-20197
                            Honorable Antonia Arteaga, Judge Presiding

                                             ORDER
Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

       This appeal was originally set for oral arguments on September 17, 2014. On August 12,
2014, this court granted appellant’s motion to reschedule oral arguments, and arguments were set
for September 24, 2014. On September 17, 2014, appellee filed a motion asking that oral
arguments be rescheduled until after September 22, 2014. We GRANT the motion in part and
DENY in part.

       It is hereby ORDERED that oral arguments scheduled for September 24, 2014, are
removed from this court’s docket. However, the above cause is now set for on briefs submission
on September 24, 2014.

           Entered on this 19th day of September, 2014.
                                                                    PER CURIAM


ATTESTED TO:_________________________
                         Keith E. Hottle
                         Clerk of Court